Case 1:17-cv-02112-CRC Document 43-1 Filed 10/23/20 Page 1 of 7




                             John G. Doyle
                             Lieutenant Colonel, U.S. Army
                             Chief, Military Personnel Litigation Branch




                                                        Kathleen S. Miller
           Case 1:17-cv-02112-CRC Document 43-1 Filed 10/23/20 Page 2 of 7




           2nd SUPPLEMENTAL ADMINISTRATIVE RECORD INDEX
                          JOSHUA A. BERRY

TAB                          DOCUMENT                         DATE           PAGE

16.   Letter from Deputy Assistant Secretary, Army Review     May 12, 2020   000222-000226
      Boards Agency to United States District Court for the
      District of Columbia, reference: AR20180011836, SSG
      Joshua Berry
       Case 1:17-cv-02112-CRC Document 43-1 Filed 10/23/20 Page 3 of 7




                                      May 12, 2020

AR20180011836 SSG Joshua Berry

United States District Court
  for the District of Columbia
510 4th Street, NW, Third Floor
Washington, DC 20001


For the Honorable Court:

       In accordance with an order from the U.S. District Court for the District of
Columbia, dated February 20, 2020, I hereby provide for the Court my explanation of
why I concur with my                 decision                                 application
to the Army Board for Correction of Military Records (ABCMR) to have the Army award
the Purple Heart to his son, Staff Sergeant (SSG) Joshua Berry.

       During its February 20, 2020 hearing, the Court indicated that my predecessor
had not fully explained
not qualify for the award and that she had not made factual findings relative to whether
the assailant had shot at the building SSG Berry was occupying. This letter is intended



               December 19, 2018 decision letter to the Court; the case file; the
applicable Army regulation;                         7, 2016 decision and
recommendation. My decision is based upon these materials. My military experience
includes my own Army career as a Soldier, which began as an enlisted Soldier and
includes tours of duty as a company, battalion, and brigade commander.

       Having reviewed these materials,
and, with some exceptions, fully incorporate herein her reasons and rationale for that
decision.

                                                               Court expressed its inability to


      There are photographs showing shell casings just outside the door. There's a
      witness statement from someone in Building 42004 with Berry indicating that
      Hasan fired three rounds, quote, at the door. There's the Army CID's conclusion
      that there was, quote, probable cause to believe that Hasan attempted to murder
      Berry. Such a finding would be consistent with trying to shoot through the door.


                                     Printed on   Recycled Paper




                                                                                        000222
       Case 1:17-cv-02112-CRC Document 43-1 Filed 10/23/20 Page 4 of 7

                                             2




       And there are Mr. Berry's or Sergeant Berry's medical records, albeit six months
       after the incident, reporting that he had been, quote-unquote, shot at.



       But in any case, the deputy assistant secretary's ruling does not attempt to
       reconcile that competing evidence nor resolve either of the two possibilities; just
       hearing gunshots outside or someone actually shooting at the building, all right.
       And that's where I'm having trouble discerning the basis for her conclusion and
       where she was going with her analysis.

       If she concluded that Hasan did, in fact, fire at the building, I can envision
       situations where that might constitute sufficient probable cause -- I'm sorry --
       sufficient proximate cause or even possibly heat of the battle, again, whatever
       that means. So let's take a couple of hypotheticals, right?

       If there's a 13-year-old, you know, protester who takes a BB gun and shoots at a
       fortified enclosed Army facility someplace, I don't think any of us would have
       trouble saying that that was not sufficient proximate cause and not likely being in
       the heat of the battle. Maybe you would disagree, but I think that would be a
       different story.

       On the other hand, if you have an enemy with a tank or a howitzer outside of
       that same building and is firing at the building, and the building is under fire,
       even though no rounds penetrate the building, if a bunch of soldiers flee out of
       the back and one gets injured, perhaps -- and, again, I don't know; it's not for
       me to say in the first instance, but perhaps that might be sufficient probable
       cause or that might be heat of battle that would be an exception to the self-
       inflicted wound prohibition.

                                                                            assailant did or
did not fire shots at the building SSG Berry was occupying, I find that the greater weight
of the evidence indicates that the assailant did fire shots at the building; that some shots
hit the building; and that SSG Berry apprehended that shots were fired at the building. I
find that the greater weight of the evidence indicates the assailant did not enter the
room SSG Berry was occupying or that any of the shots fired entered the room SSG
Berry was occupying. Have made these findings, I sti
decision and with her overall rationale. I find an inadequate connection between the
             assaultive actions and the actual injury suffered. I further find that SSG
                                                                               -inflicted
wound exception.




                                                                                 000223
         Case 1:17-cv-02112-CRC Document 43-1 Filed 10/23/20 Page 5 of 7

                                                    3




       When contemplating eligibility for the Purple Heart, a critical factor is the degree
to which the enemy or hostile force caused the injury.1 In this case, I find that the
degree to which the assailant caused the injury is insufficient to establish eligibility for
the award. The assailant at Fort Hood used a hand gun to perpetrate his attack. One
would expect, therefore, that an injury proximately caused by this particular assailant
would be a gunshot wound. Within the array of injuries proximately caused by this
assailant I would also include wounds sustained from bullet fragments and material
propelled by the fired bullets (e.g., glass, concrete, wood, or plaster fragments). But in
this case, SSG Berry did not suffer a bullet or fragment wound. Instead, he suffered a
shoulder separation that was not caused by a fired bullet or by one or more propelled
fragments. The shoulder separation occurred when SSG Berry deliberately (and quite
advisedly) dove to the floor after apprehending the assailant s actions near his building.

to the floor than it was to

      One might assert that any injury connected to the assaultive actions of an enemy
should qualify for the Purple Heart, including injuries resulting from evasive actions

exclude injuries primarily attributable to                                               For
instance, the Army regulation excludes parachute jump injuries not caused by enemy
action.2
                                 3 The

the battlefield that are not caused either directly or indirectly by the effects of an enemy
                                                                    even if they occur during
an engagement with the enemy (e.g., a vehicle moving to a new firing position overturns
in a ditch or a Marine falls while running for cover from a sniper). 4 These provisions
from the                  regulations are not controlling on my decision. They do,
however, inform me that my finding that an inadequate nexus exists between SSG
                                                                          relative to how the
U.S. Armed Forces generally view and apply the Purple Heart criteria.

      As previously mentioned, I also find
                                      -inflicted wound exception. The Army Purple
Heart                                     -
Purple Heart, but it does make an
                                                        5



1 Army Regulation (AR) 600-8-22, Military Awards, para. 2-8(f) (Dec. 11, 2006).
2 Id. at para. 2-8(g)(10); see also AR 600-8-22, para. 2-8(g)(11) (Mar. 5, 2019).
3 See All Navy (ALNAV) Message 079/11, SUBJECT: Department of the Navy Standards for Award of the

Purple Heart, para. 3(d), (Dec. 9, 2011).
4 MARADMIN 245/11, SUBJECT: Purple Heart Medal            Revised Criteria for Mild Traumatic Brain Injury
and Updated Coordinating Instructions, para. 2(A) (Apr. 15, 2011).
5 AR 600-8-22, para. 2-8(h)(8) (Dec. 11, 2006); see also AR 600-8-22, para. 2-8(g)(9) (Mar. 5, 2019).




                                                                                             000224
         Case 1:17-cv-02112-CRC Document 43-1 Filed 10/23/20 Page 6 of 7

                                                   4




assessment that                        -              connotes an accidental discharge of
                        I therefore find that
I also find that SSG Berry had not entered the heat of battle, despite my earlier finding
that the assailant fired shots at the building; that some shots hit the building; and that
SSG Berry apprehended that shots were fired at the building. Sheltering in place behind
concrete and metal walls and doors does not, in my estimation, constitute engagement
                                                                             -sided in that the
assailant was unilaterally firing his handgun, or it involved the assailant engaging in a
firefight with civilian law enforcement outside the building. In my assessment, SSG
Berry had not yet engaged in that battle at the relevant time. Instead, being unarmed,
he did the smart thing, and probably what he was trained to do temporarily seek cover
and assist his teammates. Because I find that the circumstances of this case do not
match two key criteria, I must conclude that the                   self-inflicted wound
exception is not applicable.

                                                                      the Purple Heart
criteria would exclude both scenarios from favorable consideration. Whether the enemy
assailant is a 13-year-old wielding a BB gun or an enemy combatant firing heavy
ordnance, the key inquiry is, again, the degree to which the enemy or hostile force
caused the injury. Assuming the Soldier in question injured himself diving to the ground
to avoid both assaults, in neither case was the enemy assault the proximate cause of
the injury for Purple Heart award purposes. On the other hand, if an enemy combatant
shoots a BB gun and a BB projectile or a BB-propelled fragment causes an injury
requiring medical attention, then the basic criteria are met. As discussed, the key factor
is the causal connection between the enemy assaultive action and the injury.

      My overall assessment of this case is guided by the criteria delineated in the
Army regulation governing the Purple Heart award. One section of the regulation lists
                                                                                                         6

Another section provides examples of injuries which do not justify eligibility for the
award.7 A commonsense comparison of these examples tends to place the facts of this
case in the latter category, not the former. As previously alluded to, the regulation
specifically excludes from Purple Heart consideration parachute jump injuries not
caused by enemy action. Such non-qualifying airborne injuries presumably would
include a leg-fracturing parachute landing during combat operations. Consequently, it is
difficult to reconcile how a separated shoulder sustained during a tactical dive to the
floor would qualify for the award, but a broken leg suffered resulting from an airborne
combat operation would not. One can of course conjure any number of hypotheticals

6 See generally AR 600-8-22, para. 2-8(g) (Dec. 11, 2006); see also AR 600-8-22, para. 2-8(f) (Mar. 5,
2019).
7 See generally AR 600-8-22, para. 2-8(h) (Dec. 11, 2006); see also AR 600-8-22, para. 2-8(g) (Mar. 5,

2019).




                                                                                            000225
        Case 1:17-cv-02112-CRC Document 43-1 Filed 10/23/20 Page 7 of 7

                                             5




designed to test the limits of the standards articulated in the regulation. It is my
determination, however, that the injury in this case is more aligned with the examples
provided in the non-qualifying category than in the qualifying category.

        In light of the foregoing, I regretfully must find that a preponderance of evidence
in this case does not demonstrate an error or an injustice. I therefore deny the relief
requested by Mr. Howard Berry on behalf of his son, SSG Joshua Berry.




                                              Alexander Conyers
                                              Deputy Assistant Secretary of the Army
                                                 (Review Boards)




                                                                                 000226
